DETAILED ACTION
This action is in response to amendments received on 6/9/2022. Claims 11-19 were  previously pending. Claim 11 has been amended and new claims 20 and 21 added. A complete action on the merits of claims 11-21 follows below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20 and 21 each recite the limitation “an angle formed by the first electrically-conductive tissue- contacting surface of the first jaw component and the second electrically- conductive tissue-contacting surface of the second jaw component is less than ninety degrees”. It is at most unclear what angle is being claimed to be less than 90 degrees. It is unclear if the angle is formed between the first electrically-conductive tissue- contacting surface of the first jaw component and the second electrically- conductive tissue-contacting surface of the second jaw component or if each of the first electrically-conductive tissue- contacting surface of the first jaw component and the second electrically- conductive tissue-contacting surface of the second jaw component make an angle of less than 90 degrees with an axis or the ultrasonic blade. For analysis, it is interpreted to be an angle formed by the first electrically-conductive tissue- contacting surface of the first jaw component and the second electrically- conductive tissue-contacting surface of the second jaw component with respect to a longitudinal axis or the ultrasonic blade to be less than ninety degrees. Clarification and appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-13, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda (US Patent No. 7,905,881).
Regarding Claim 11, Masuda teaches a surgical instrument (Figs. 7-8 and 17), comprising: 
an end effector assembly (as shown in Figs. 7-8 and 17), including: 
a first jaw member 25 bifurcated into a first jaw component defining a first electrically-conductive tissue-contacting surface (electrode 56 on one side) and second electrically-conductive tissue-contacting surface (electrode 56 on the other side, see Col. 8, ll. 33-Col. 10, ll. 5 and Col. 17, ll. 32-63 and Figs. 7-8 and 17), the first electrically-conductive tissue-contacting surface and the second electrically-conductive tissue-contacting surface, adapted to connect to a source of electrosurgical energy (the pair of electrodes 56 as discussed in Col. 8, ll. 55-Col. 10, ll. 5 and Col. 17, ll. 32-63); and 
a second jaw member 31/138 including an ultrasonic blade body adapted to receive ultrasonic energy from an ultrasonic waveguide and adapted to connect to the source of electrosurgical energy (Col. 17, ll. 34-63), 
wherein the first jaw component and second jaw component of the first jaw member 25 are movable relative to the second jaw member 31/138 between a spaced-apart position and an approximated position to grasp tissue therebetween (Col. 8, ll. 23-54 and throughout the disclosure the pivotal motion of the first grasping member 25 toward the second grasping member is disclosed, see Figs. 7-8), and
wherein the second jaw member 31/138 defines a central tissue-contacting surface (grasping surface 61 in Figs. 7-8 and grasping surface 138 in Fig. 17), the central tissue-contacting surface defining a substantially flat surface extending between the first electrically-conductive tissue-contacting surface of the first jaw component and the second electrically-conductive tissue-contacting surface of the second jaw component when the first jaw component and the second jaw component are in the approximated position (Figs. 7-8 and 17), 
wherein the second jaw member 31/138 defines a first angled tissue contacting surface extending at an angle with respect to the central tissue-contacting surface 61/139 at a first side of the central tissue- contacting surface and a second angled tissue contacting surface extending at an angle with respect to the central tissue-contacting surface at a second side of the central tissue-contacting surface opposite the first side (walls marked 141 in Fig. 17, see the annotated drawing below with respect to Fig. 8), and wherein the first angled tissue contacting surface is configured to oppose the first electrically- conductive tissue-contacting surface of the first jaw component and the second angled tissue contacting surface is configured to oppose the second electrically- conductive tissue-contacting surface of the first jaw component when the first jaw component and the second jaw component are in the approximated position (walls marked 141 in Fig. 17 oppose the two electrodes of the jaw member, see the annotated drawing below with respect to Fig. 8 where the side walls marked and interpreted to be the angles tissue contacting surfaces oppose each of the electrodes 56 on either side).

    PNG
    media_image1.png
    371
    841
    media_image1.png
    Greyscale

Regarding Claim 12, Masuda teaches further comprising: a housing 14; a shaft 22 extending distally from the housing (Fig. 1); wherein the ultrasonic waveguide 29 extending through the shaft 22 (Fig. 1), and wherein the end effector assembly is supported at a distal end portion of the shaft (Fig. 1 shows a general concept of the handle and shaft mechanism that is usable with different end effectors such as that shown in Figs. 7-8 and 17).
Regarding Claim 13, Masuda teaches further comprising a trigger operably associated with the housing and coupled to the first jaw member, the trigger selectively actuatable to move the first jaw component and the second jaw component relative to the second jaw member between the spaced-apart position and the approximated position (handle 18a movable in a direction F shown in Fig. 2 to move the jaws to a closed position, see Col. 8, ll. 14-54, also see Figs. 7-8).
Regarding Claim 17, Masuda teaches wherein the first electrically-conductive tissue-contacting surface and the second electrically-conductive tissue-contacting surface are electrically-coupled to one another and configured to conduct energy from the first and second electrically-conductive tissue-contacting surfaces to the ultrasonic blade body (Col. 8, ll. 23-Col. 9, ll. 45).
Regarding Claim 19, Masuda teaches wherein the first jaw component and the second jaw component are configured to move in conjunction with one another (Col. 8, ll. 23-54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 and 17-21 are rejected under 35 U.S.C. 103 as being as being unpatentable over Masuda (US Patent No. 7,905,881).
Regarding Claim 11, Masuda teaches in a different embodiment, a surgical instrument (Fig. 16), comprising: 
an end effector assembly (as shown in Fig. 16), including: 
a first jaw member bifurcated into a first jaw component defining a first electrically-conductive tissue-contacting surface and a second jaw component defining a second electrically-conductive tissue-contacting surface (“a first grasping member 131 includes two independent parts” Col. 16, ll. 46-47 as seen in Fig. 16), the first electrically-conductive tissue-contacting surface and the second electrically-conductive tissue-contacting surface adapted to connect to a source of electrosurgical energy (“Two edge portions of the two parts of the first grasping member 131 adjacent to each other are configured as pad members 133, and the inner surfaces of two edge portions of the two parts of the first grasping member 131 located away from each other are configured as first electrodes” Col. 16, ll. 50-54); and 
a second jaw member 135 including an ultrasonic blade body adapted to receive ultrasonic energy from an ultrasonic waveguide and adapted to connect to the source of electrosurgical energy (“the second grasping member 135 that is the ultrasonic vibrating portion 31 at the distal end portion of the probe 29” Col. 17, ll. 19-20), 
wherein the first jaw component and the second jaw component of the first jaw member 131 are movable relative to the second jaw member 135 between a spaced-apart position and an approximated position to grasp tissue therebetween (Cool. 17, ll. 4-24), and
wherein the second jaw member 135 defines a first angled tissue contacting surface extending at an angle with respect to the central tissue-contacting surface 136 at a first side of the central tissue- contacting surface and a second angled tissue contacting surface extending at an angle with respect to the central tissue-contacting surface at a second side of the central tissue-contacting surface opposite the first side (walls marked 134 or 137 in Fig. 16 and angled tissue contacting surfaces of the ultrasonic blade), and wherein the first angled tissue contacting surface is configured to oppose the first electrically- conductive tissue-contacting surface of the first jaw component and the second angled tissue contacting surface is configured to oppose the second electrically- conductive tissue-contacting surface of the first jaw component when the first jaw component and the second jaw component are in the approximated position (Fig. 16);
wherein the second jaw member defines a central tissue-contacting surface; however, from Fig. 16 it is hard to tell if the central tissue-contacting surface defining a substantially flat surface extending between the first electrically-conductive tissue-contacting surface of the first jaw component and the second electrically-conductive tissue-contacting surface of the second jaw component when the first jaw component and the second jaw component are in the approximated position or if it is rounded. 
Since Masuda teaches different embodiments of the tissue contacting surface being rounded such as in Figs. 14a-15, 18-19b and also flat surfaces such as in Figs. 7-11b and 17, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to make the tissue contacting surface of this embodiment flat depending on the treatment purpose, especially since the tissue contacting surfaces of the electrodes are flat and therefore having a flat central section would allow the tissue to be held more firmly and to increase the current density to effectively coagulate the grasped tissue at the area as Masuda discloses in Col. 17, ll. 34-63.
Regarding Claim 12, Masuda teaches further comprising: a housing 14; 
a shaft 22 extending distally from the housing (Fig. 1); 
wherein the ultrasonic waveguide 29 extends through the shaft 22 (Fig. 1), and wherein the end effector assembly is supported at a distal end portion of the shaft (Fig. 1 shows a general concept of the handle and shaft mechanism that is usable with different end effectors such as that shown in Fig. 16).
Regarding Claim 13, Masuda teaches further comprising a trigger operably associated with the housing and coupled to the first jaw member, the trigger selectively actuatable to move the first jaw component and the second jaw component relative to the second jaw member between the spaced-apart position and the approximated position (handle 18a movable in a direction F shown in Fig. 2 to move the jaws to a closed position, see Col. 8, ll. 14-21).
Regarding Claim 17, Masuda teaches wherein the first electrically-conductive tissue-contacting surface and the second electrically-conductive tissue-contacting surface are electrically-coupled to one another and configured to conduct energy from the first and second electrically-conductive tissue-contacting surfaces to the ultrasonic blade body (although discussed with respect to a different embodiment, examiner takes the position that the invention of Fig. 16 is configured to operate in a similar manner as “The high-frequency current is further led from the pair of first electrodes 56 to the pair of second electrodes 62 of the second grasping member 59 through the tissue S, and returned from the ultrasonic vibrating portion 31 at the distal end portion of the probe 29 forming the second grasping member 59 and the probe 29, to the above-mentioned high-frequency power supply, through the probe holding member 39, conductive cylinder 38, connection terminal 35 and second electrode pin 20 in the casing 14a of the operation area main body 14 of the operation area 11” in Col. 9, ll. 1-19).
Regarding Claim 18, Masuda teaches wherein the first jaw component and the second jaw component are configured to be independently movable (since the two parts of the first grasping member 131 are connected through separate means to the end effector, they are configured to be independently movable, see Col. 16, ll. 46-54).
Regarding Claim 19, Masuda teaches wherein the first jaw component and the second jaw component are configured to move in conjunction with one another (Col. 17, ll. 4-24).
Regarding Claim 20, Masuda teaches wherein an angle formed by the first electrically-conductive tissue- contacting surface of the first jaw component and the second electrically- conductive tissue-contacting surface of the second jaw component is less than ninety degrees (an angle formed between each of the jaw components 131 with respect to the ultrasonic blade is less than 90 degrees as seen in Fig. 16).
Regarding Claim 21, Masuda teaches a surgical instrument (Fig. 16), comprising:
an end effector assembly (as shown in Fig. 16), including:
a first jaw member bifurcated into a first jaw component defining a first electrically-conductive tissue-contacting surface and a second jaw component defining a second electrically-conductive tissue-contacting surface (“a first grasping member 131 includes two independent parts” Col. 16, ll. 46-47 as seen in Fig. 16), the first electrically-conductive tissue-contacting surface and the second electrically- conductive tissue-contacting surface adapted to connect to a source of electrosurgical energy (“Two edge portions of the two parts of the first grasping member 131 adjacent to each other are configured as pad members 133, and the inner surfaces of two edge portions of the two parts of the first grasping member 131 located away from each other are configured as first electrodes” Col. 16, ll. 50-54); and
a second jaw member 135 including an ultrasonic blade body adapted to receive ultrasonic energy from an ultrasonic waveguide and adapted to connect to the source of electrosurgical energy (“the second grasping member 135 that is the ultrasonic vibrating portion 31 at the distal end portion of the probe 29” Col. 17, ll. 19-20),
wherein the first jaw component 131 and the second jaw component 135 of the first jaw member are movable relative to the second jaw member between a spaced-apart position and an approximated position to grasp tissue therebetween (Cool. 17, ll. 4-24), and
wherein an angle formed by the first electrically-conductive tissue- contacting surface of the first jaw component and the second electrically- conductive tissue-contacting surface of the second jaw component is less than ninety degrees (an angle formed between each of the jaw components 131 with respect to the ultrasonic blade is less than 90 degrees as seen in Fig. 16);
wherein the second jaw member defines a central tissue-contacting surface; however, from Fig. 16 it is hard to tell if the central tissue-contacting surface defining a substantially flat surface extending between the first electrically-conductive tissue-contacting surface of the first jaw component and the second electrically-conductive tissue-contacting surface of the second jaw component when the first jaw component and the second jaw component are in the approximated position or if it is rounded. 
Since Masuda teaches different embodiments of the tissue contacting surface being rounded such as in Figs. 14a-15, 18-19b and also flat surfaces such as in Figs. 7-11b and 17, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to make the tissue contacting surface of this embodiment flat depending on the treatment purpose, especially since the tissue contacting surfaces of the electrodes are flat and therefore having a flat central section would allow the tissue to be held more firmly and to increase the current density to effectively coagulate the grasped tissue at the area as Masuda discloses in Col. 17, ll. 34-63.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (as interpreted by either embodiments above), in view of Shelton (US Pub. No. 2017/0202570).
Regarding Claims 14 and 15, Masuda teaches “When the ultrasonic transducer in the transducer casing 26 of the transducer unit 13 is driven in this state, the ultrasonic vibration generated by the ultrasonic transducer is transmitted to the ultrasonic vibrating portion 31 at the distal end portion of the probe 29 through the probe 29, and the second grasping member 59 configured by the ultrasonic vibrating portion 31 is ultrasonically vibrated” in Col. 8, ll. 55-61 “a high-frequency current is applied from a not shown high-frequency power supply to the first electrode pin 19 of the operation area 11” in Col. 9, ll. 1-3 and “The ultrasonic vibration and the high frequency current be used at the same time. The ultrasonic vibration may be preferentially used when the cutting is prior to the coagulation, and the high-frequency current may be preferentially used when the coagulation is prior to the cutting” in Col. 9, ll. 61-65; however, it is not clear from the drawings nor the specification if the activation of the ultrasound energy and high-frequency energy are through an activation button disposed on the housing, to thereby selectively activatable to supply one of or both of the electrosurgical energy and ultrasonic energy to the end effector assembly or if the activation is though an activation means on the power supply that is not shown.
In the same field of invention, Shelton teaches “execution of an energy modality control program by the processor 1302 enables selection of a particular type of energy to be applied to patient tissue by a surgeon using the surgical instrument. The surgical instrument may comprise an energy modality actuator located on the handle of the surgical instrument. The actuator may be a slider, a toggle switch, a segmented momentary contact switch, or some other type of actuator. Actuation of the energy modality actuator causes the processor 1302 to activate an energy modality corresponding to a selected type of energy. The type of energy can be ultrasonic, RF, or a combination of ultrasonic and RF energy” in [0315]. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to add a button trigger actuator on the housing of Masuda for controlling energy activation of either or both of the high-frequency energy and ultrasound energy for ease of use of the instrument such that the operator could hold the device, move the end effector into a closed position over the target tissue and activate either or both types of energy with one hand as Shelton teaches in [0315] and [0399].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda (as interpreted by either embodiments above), in view of Wiener (US Pub. No. 2011/0015660).
Regarding Claim 16, Masuda teaches the invention as applied above, but it is not clear if the first electrically-conductive tissue-contacting surface and the second electrically-conductive tissue-contacting surface (two electrodes 56 in one embodiment and two electrodes 131 in another embodiment) are electrically-isolated from one another and energizable to different potentials for conducting electrosurgical energy therebetween or not.
In the same field of ultrasonic surgical field of invention, Wiener teaches various embodiments of ultrasonic treatment devices such as an embodiment where current flows from an electrically conductive surface of the clamp member to the blade as well as the clamp member includes two electrodes 682, 683/ 782, 783 configured for bipolar treatment as shown in Figs. 11-12 and discussed in [0072]-[0074]. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to allow for electrically isolation of electrodes 56 in one embodiment and/or electrodes 131 in another embodiment in order to pass current from the supply electrode, through tissue clamped or positioned between the clamp and the blade and into the return electrode in a bipolar manner for better results of treatment as Wiener teaches.

Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are on the grounds that Masuda not teaching “wherein the second jaw member defines a first angled tissue contacting surface extending at an angle with respect to the central tissue-contacting surface at a first side of the central tissue- contacting surface and a second angled tissue contacting surface extending at an angle with respect to the central tissue-contacting surface at a second side of the central tissue-contacting surface opposite the first side, and wherein the first angled tissue contacting surface is configured to oppose the first electrically- conductive tissue-contacting surface of the first jaw component and the second angled tissue contacting surface is configured to oppose the second electrically- conductive tissue-contacting surface of the first jaw component when the first jaw component and the second jaw component are in the approximated position”. In view of the interpretation made above, these arguments are not found persuasive. As applied above, Masuda teaches the claimed invention in both interpretations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794